Citation Nr: 1822592	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-28 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disability.  

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected right knee disability.  

3.  Entitlement to an evaluation in excess of 10 percent prior to April 24, 2012 and an evaluation in excess of 30 percent since June 1, 2013 for right knee disability. 

4.  Entitlement to a total disability rating due to individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1972 to March 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision, by the Department of Veterans Affairs, Regional Office, located in St. Petersburg, Florida (RO).  In that rating decision, the RO denied an evaluation in excess of 10 percent for right knee disability, and denied the claims for service connection for left knee and low back disorders.  The Veteran appealed the denial of his claims. 

By the way of a May 2012 rating decision, the RO awarded a 100 percent disability rating from April 24, 2012 to May 31, 2013 based on one month of convalescence following right knee total replacement surgery and then one year for implantation of prosthesis, and thereafter, assigned a 30 percent rating.  As the grant does not award the full benefit sought for the period prior to April 24, 2012 and period since June 1, 2013, the issue of increased rating for right knee disability remains on appeal. 

In January 2018, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  At the hearing, the Veteran submitted additional medical evidence with a waiver of initial consideration.  

A claim for a TDIU rating is considered part of an increased rating claim when such issue is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   Here, the Board finds that the Veteran's TDIU claim is part and parcel of the increased rating claim on appeal, and is properly before the Board.  Thus, the TDIU claim is reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a left knee disorder and a low back disorder, to include as secondary to his service-connected right knee disability, and he seeks entitlement to increased rating for right knee disability as well as entitlement to a TDIU rating.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims.

Regarding the claims for service connection for left knee and low back disorders, the Veteran contends that his disorders are both directly related to service and as secondary to his service-connected right knee disability.  With respect to the secondary basis, the Veteran specifically contends that his right knee disability altered his gait, which proximately caused or aggravated his low back and left knee disorders.  See April 2009 statement in support of case; November 2010 notice of disagreement; August 2013 substantive appeal; January 2018 Board hearing transcript.  

The record contains the medical opinions in the August 2009 and July 2013 VA examination reports.  However, neither of the VA examiners specifically addressed the Veteran's contention that his current low back and left knee disorder are proximately caused or aggravated by his altered gait due to his right knee disability.  Notably, the medical records consistently note that the Veteran has an altered gait or slight limp associated with his right knee disability.  See May 1999 VA examination report; December 2000 private medical record; June 2009 VA examination report; and January 2012 private medical statement.  On remand, a supplement VA medical opinion is need that addresses the Veteran's specific gait argument.

The Board notes that during the January 2018 Board hearing, the Veteran testified that his right knee disability has worsened since he was last evaluated by VA in July 2013.  He stated that he has experienced increased pain in his right knee a few years after his total knee replacement.  See Board hearing transcript, page 8.  The Veteran's testimony and the passage of more than four (4) years since the most recent examination warrants remand to obtain an updated evaluation of the Veteran's right knee disability.  

Also, during the January 2018 Board hearing, the Veteran testified that he has been awarded disability benefits from the Social Security Administration (SSA), primarily in part, because of his low back disorder.  SSA records have not yet been requested.  Therefore, a remand to request any existing SSA disability records is necessary.

As for the issue of entitlement to TDIU, the Veteran has not filed an application for TDIU.  However, during the January 2018 Board hearing, the Veteran raised the issue of entitlement to TDIU, when he testified that his service-connected disability limits him to marginal employment.  The issue of entitlement to a TDIU is inextricably intertwined increased rating on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a claim for TDIU, either expressly raised by the appellant or reasonably raised by the record, is part of the claim for an increased rating).  Therefore, the Agency of Original Jurisdiction (AOJ) should take appropriate steps to develop and adjudicate the claim for TDIU in light of all the evidence of record.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notice and assistance obligations are satisfied concerning the claim for a TDIU. Forward the appropriate form (VA Form 21-8940) to the Veteran for completion, and undertake any development necessary for this claim. 

2. Contact the Veteran and seek his assistance in identifying and obtaining any outstanding records of pertinent private treatment for his bilateral knee and lumbar spine disorders.

3. Obtain and associate with the Veteran's electronic record any outstanding VA treatment records.

4. Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A (b)(2) (2012) and 38 C.F.R. § 3.159(e) (2017).

5. Arrange for an appropriate specialist to provide a supplemental VA medical opinion on whether the Veteran's left knee and low back disorders are secondary to his service-connected right knee disability.  The claims file must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  If an examination is deemed necessary in rendering the addendum opinion, another evaluation should be conducted.

Following a review of the claims file, and if necessary an examination of the Veteran, in light of the Veteran's contention that the gait alterations due to his service-connected right knee disability led to his current left knee and low back disorders, the reviewing examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the current left knee and low back disorders were (1) caused by or (2) aggravated by the Veteran's right knee disability due to any gait changes caused by the right knee disability.  If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's condition absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the right knee disability.

The examiner should consider the findings of altered gait in the Veteran's medical records as well as consider the January 2012 opinion of the Veteran's private physician, Dr. L.E., who indicated that the Veteran's right knee disability has caused his left knee problems.  If necessary, and to the extent possible, the examiner should reconcile his opinion with that finding.

The examiner must provide a thorough rationale for each opinion given.

6. Schedule the Veteran for a VA orthopedic examination regarding the severity of his service-connected right-knee disability, in accordance with the applicable worksheet for rating that disability.

7. After completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claims including the TDIU claim in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

